NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ERIK CANO-PEREZ, AKA Erik Cano,                 No.    17-70000

                Petitioner,                     Agency No. A079-804-256

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Erik Cano-Perez, a native and citizen of Mexico, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying cancellation of removal and asylum

and related relief. We have jurisdiction under 8 U.S.C. § 1252. We review de

novo questions of law. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deny the petition for review.

      We do not consider Cano-Perez’s contentions that the agency applied the

incorrect statutory definition to determine his Nevada conviction for forgery is an

aggravated felony or that it erred in making an adverse credibility determination,

where the agency did not find him removable for having an aggravated felony

conviction, deny relief on that basis, or make an adverse credibility finding. See

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (the court’s review is

limited to the actual grounds relied upon by the BIA). We also do not consider

Cano-Perez’s contention that the IJ erred in considering factors for cancellation of

removal for certain non-permanent residents under 8 U.S.C. § 1229b(b), where the

BIA considered only the factors for cancellation of removal for permanent

residents under 8 U.S.C. § 1229b(a). See id. at 986.

      PETITION FOR REVIEW DENIED.




                                          2                                   17-70000